Matter of Carter v Fischer (2021 NY Slip Op 02658)





Matter of Carter v Fischer


2021 NY Slip Op 02658


Decided on April 30, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 30, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CARNI, LINDLEY, TROUTMAN, AND BANNISTER, JJ.


403.2 TP 20-01455

[*1]IN THE MATTER OF LANCE CARTER, PETITIONER,
vH.O. FISCHER, DIRECTOR OF SPECIAL HOUSING, D. VENETOZZI AND SUPERINTENDENT W. FENNESSY, RESPONDENTS. 


LANCE CARTER, PETITIONER PRO SE.
LETITIA JAMES, ATTORNEY GENERAL, ALBANY (KATE H. NEPVEU OF COUNSEL), FOR RESPONDENTS. 

	Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme Court, Oneida County [Patrick F. MacRae, J.], entered October 28, 2020) to review a determination of respondents. The determination found after a tier III hearing that petitioner had violated an inmate rule. 
It is hereby ORDERED that said proceeding is unanimously dismissed without costs as moot (see Matter of Free v Coombe , 234 AD2d 996, 996 [4th Dept 1996]).
Entered: April 30, 2021
Mark W. Bennett
Clerk of the Court